Title: Ebenezer Kinnersley to [William Smith], 30 November 1758
From: Kinnersley, Ebenezer
To: Smith, William


William Smith, provost of the College and Academy of Philadelphia, wrote an account of the institution which appeared at the end of November 1758 in a publication of which he was the principal editor, The American Magazine and Monthly Chronicle for the British Colonies, I (1757–58), Supplement, 630–40. In describing the members of the faculty, Smith had this to say about Ebenezer Kinnersley, professor of English and Oratory and chief master of the English School, who had been Franklin’s principal collaborator in electrical experimentation: “… he is well qualified for his profession; and has moreover great merit with the learned world in being the chief inventor (as already mentioned) of the Electrical apparatus, as well as author of a considerable part of those discoveries in Electricity, published by Mr. Franklin to whom he communicated them. Indeed Mr. Franklin himself mentions his name with honor, tho’ he has not been careful enough to distinguish between their particular discoveries. This, perhaps he may have thought needless, as they were known to act in concert. But tho’ that circumstance was known here, it was not so in the remote parts of the world to which the fame of these discoveries have extended.”
Immediately upon reading these remarks, Kinnersley sent the Pennsylvania Gazette the following statement exonerating Franklin from Smith’s aspersions. Franklin’s partner David Hall printed it conspicuously as the first item in the issue of the Gazette then just going to press. It was possibly owing to this letter that, when Smith revised his “Account” for inclusion in a volume of Discourses on Several Public Occasions During the War in America (London, 1759), pp. 215–33, he omitted the entire passage describing the individual members of the faculty.
 
To the Author of the Account of the College and Academy of Philadelphia, published in the American Magazine for October, 1758.
Sir,
[Nov. 30, 1758]
I was very much surprized and concerned to see the Account you have been pleased to give of my electrical Discoveries, in Page 639 of the American Magazine. If you did it with a View to procure me Esteem in the Learned World, I should have been abundantly more obliged to you, had it been done, so as to have no Tendency to depreciate the Merit of the ingenious and worthy Mr. Franklin, in the many curious and justly celebrated Discoveries he has made in Electricity. Had you said that, being honoured with Mr. Franklin’s Intimacy, I was often with him when he was making Experiments, and that new Discoveries were sometimes made when we were together, and at other Times some were made by myself at Home, and communicated to Mr. Franklin, this would have been really true, though it is what I never desired to have published. But to say, “That I am the Author of a considerable Part of those Discoveries in Electricity, published by Mr. Franklin;” the Expression, from whomsoever you might have the Intelligence, appears too strong; it may be understood to comprehend more than is strictly true, and therefore I thought myself obliged to take this public Notice of it. If you will please, Sir, to examine what Mr. Franklin has published on Electricity, I think you will no where find that he appropriates to himself the Honour of any one Discovery; but is so complaisant to his electrical Friends, as always to say, in the plural Number, we have found out, or, we discovered, &c. As to his not being careful to distinguish between the particular Discoveries of each; this perhaps was not always practicable; it being sometimes impossible to recollect in whose Breast the Thought first took Rise, that led to a Series of Experiments, which at length issued in some unexpected important Discovery. But had it been always practicable to distinguish between the particular Discoveries of each, it was altogether unnecessary; as, I believe, none of Mr. Franklin’s electrical Friends had the least Thought of ever appearing as Competitors for any of the Honours that they have beheld, with Pleasure, bestowed on him, and to which he had an undoubted Right, preferable to the united Merit of all the Electricians in America, and, perhaps, in all the World. I am, Sir, Your most obedient humble Servant,
Ebenezer Kinnersley.
